Citation Nr: 1300122	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  06-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of cholecystectomy, to include as a result of hospital treatment for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1971 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought.  

The Veteran testified before a RO Decision Review Officer in February 2007.  

In January 2010 the Board remanded for further development the claim for service connection for residuals of a cholecystectomy.  In that decision the Board also denied an appealed claim for an initial disability rating for erectile dysfunction, in excess of 20 percent prior to August 7, 2006, and in excess of zero percent from that date.  
 
In the January 2010 decision the Board also remanded for further development with respect the issues of service connection for (1) hypertension; (2) heart disease; and (3) residuals of a stroke;  the issue of whether new and material evidence has been submitted to reopen a claim for service connection for kidney infections; and the issue of a disability rating in excess of 20 percent for duodenal ulcer with irritable bowel syndrome.

While the case was on remand at the RO, in a November 2011 rating decision the RO granted service connection for hypertension and for stroke associated with hypertension; and in a December 2011 rating decision the RO granted service connection for ischemic heart disease.  

In a March 2012 decision, the Board remanded the claim for service connection for residuals of a cholecystectomy for further development and declined to reopen the claim for service connection for a kidney infection, and denied the claim for a disability rating in excess of 20 percent for duodenal ulcer with irritable bowel syndrome.

The issue has been recharacterized to comport with the Veteran's contentions.


FINDING OF FACT

The preponderance of the competent evidence is against a finding that any residual of cholecystectomy was incurred or aggravated in service, is related to service, or is proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for residuals of cholecystectomy have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.310 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A number of letters dated between March 2005 and November 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A number of VA examinations have been conducted; the most recent in April 2012.  The Veteran has not argued, and the record does not reflect, that current the examination and opinion were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

The Veteran asserts that service connection is warranted for residuals of cholecystectomy as etiologically linked to his service-connected lumbar spine disability.  He maintains that the cholecystectomy procedure was required due to gall bladder complications and resulting pancreatitis that developed during private hospitalization and surgical treatment in July 2004 for his service-connected lumbar spine disability.  

He essentially maintains the following etiological chain of causation.  During the July 2004 hospitalization to treat his lumbar spine disability, he aspirated stomach contents that resulted in pneumonia; then his already dysfunctional gall bladder condition was aggravated, resulting in pancreatitis.  To treat the pancreatitis, it was necessary for the Veteran to undergo cholecystectomy, for which he now claims a  residual disability.  

Service treatment records show no evidence of any gall bladder or pancreas problems or any conditions otherwise referable to any current residuals of cholecystectomy.  Service treatment records do show treatment of other parts of the digestive system in May 1975, when the Veteran reported a past medical history of one episode of gastritis in 1974, but no other history of ulcer disease.  At that time, on radiographic examination the upper part of the gastrointestinal system and gallbladder were normal.  Acute duodenal ulcer was diagnosed.  The report also contains an assessment of peptic ulcer disease.  

At the December 1979 separation examination the Veteran reported a history of stomach, liver or intestinal trouble, specifically referring to treatment for alcohol gastritis in 1973; treatment for gastroenteritis in May 1974; and ulcers, possibly peptic ulcer disease in 1975.  The Veteran had not had gall bladder trouble or gallstones, jaundice or hepatitis.  The medical examination report, however, did not show any abnormal conditions with respect to the gastrointestinal history reported. 

Private treatment records in the 1980s include three statements dated in 1981 from a treating gastroenterologist, Stephen G. Abshire, M.D.; and a statement dated in February 1984 from H.L. Gardiner, Jr., M.D., who had treated the Veteran since April 1981.  These records reflect that the Veteran had chronic gastrointestinal distress with a history of duodenal ulcers dating back to 1974 and irritable bowel dating from 1979.  These statements include diagnoses of irritable bowel and gastritis in 1981. 

The report of VA examination in May 1980 shows complaints of lower abdominal cramps, chronic gas and nausea, and diarrhea.  A diagnosis of history of ulcers/nervous stomach was provided.  An associated X-ray report contains an impression of duodenal irritability.  

VA examinations in March 1994 and March 1999 reflect diagnoses of duodenal ulcer, peptic ulcer disease with flare-ups, and irritable bowel syndrome.  Those VA examination reports contain no complaints, findings, or diagnoses which have been associated by competent evidence to any condition of the gallbladder or pancreas, or claimed residuals of cholecystectomy.  

Private treatment records dated in November 2003 show that an echogram of the abdomen was requested in August 2003 to rule out cholecystitis because of a history of right upper abdominal pain at that time.  The Veteran underwent examination in November 2003, which showed that there was sludge within the gallbladder that was otherwise normal.  The common duct measured 3.4 mm.  The pancreas was obscured due to bowel gas.  The report concluded with an impression of gallbladder sludge.

Private treatment records dated in July 2004 show that the Veteran underwent lumbar spine surgery consisting of decompression and fusion, which went uneventfully.  On the second postoperative day providers found the veteran had vomited and he was unresponsive.  He was intubated and seen by pulmonary. He then underwent bronchoscopy and pulmonary lavage, and remained intubated for two days.  His chest cleared up very nicely.  

The Veteran thereafter remained in the hospital for an extended period because of elevated amylase and lipase levels.  He was seen by a gastrointestinal provider and the discharge summary noted there was a past history of some gallbladder problems, in that the Veteran was told several months before by his primary care doctor that he had "sludge" in his gallbladder.  The Veteran's  amylase and lipase levels started dropping, and he was then discharged two weeks after admission in July 2004.  

During the July 2004 private hospitalization, providers generated a number of associated diagnostic and consultation reports.  One associated consultation report contains an impression including (1) aspiration pneumonia; (2) acute respiratory distress syndrome; (3) status post back surgery; and old blood in stomach, probably gastritis; chronic gastrointestinal problems.  A gastrointestinal consultation report noted that the Veteran had a respiratory arrest two days after the surgery with an aspiration pneumonia, and had vomitus that appeared feculent, requiring intubation.  The operative report for endoscopy contains diagnoses of gastroesophageal reflux disease, with hiatal hernia; and gastritis.  

The report of an ultrasound examination shows that the gallbladder was found to be normal, with no evidence for intra or extrahepatic biliary ductal dilatation; and there was no evidence for cholelithiasis or cholecystitis.  The impression was unremarkable abdominal ultrasound.  

An associated report of computed tomography (CT) imaging of the abdomen contains normal findings regarding the gallbladder (without opaque stones); the biliary tree (normal); and the pancreas.  The impression was that there were no acute findings in the abdomen and pelvis.  Another CT examination report contains an impression of normal pancreas.  A final report of CT examinations contains an impression that sludge within the gallbladder is suspected; otherwise normal MRCP with no biliary ductal dilatation.  Another imaging consultation final report concludes with an impression of abnormally low gallbladder ejection-fraction; otherwise no abnormality demonstrated.

A September 2004 operative report shows that the Veteran underwent laparoscopic cholecystectomy, and attempted intraoperative cholangiogram (radiographic imaging of the bile duct) that was unsuccessful.  The report noted that the indications for surgery were that the Veteran had biliary pancreatitis after a spine operation approximately six weeks before.  The pre- and postoperative diagnosis was previous biliary pancreatitis.  The operative report indicates that, other than the unsuccessful diagnostic imaging, the procedure had no complications and the Veteran went to the recovery room in stable condition.  Following histologic examination of the gallbladder, the pathology report contains a final diagnosis of chronic cholecystitis (inflammation of the gallbladder), and cholelithiasis (gallstones). 

The report of an April 2005 VA examination notes the Veteran's report of suffering from status post cholecystectomy, secondary to degenerative disc disease L5-S1, since 2004.  After examination, the report contains a pertinent diagnosis of status post cholecystectomy, incidental; the subjective factors are history of cholecystectomy, abdominal pain, elevated liver enzymes, and postprandial cramps; the objective factors are cholecystectomy scar.  It does not cause significant anemia, and it does not cause malnutrition. 

Reports of VA examinations in July 2009 for intestines and for esophagus and hiatal hernia contain no diagnosis of any condition referable to residuals of cholecystectomy. 

The report of an April 2012 VA examination shows that the Veteran had been diagnosed with biliary/gallstones and pancreatitis in 2004.  With respect to associated signs or symptoms, the examiner noted that "the Veteran claims he still has pain from his gallbladder removal."  

The examiner recorded findings that the Veteran had residual surgical scars associated with the 2004 cholecystectomy, which were not painful or unstable, or greater than 39 square centimeters in area. The examiner further recorded that otherwise, the Veteran did not have any abdominal pain confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies, or steatorrhea, malabsorption, diarrhea, severe malnutrition, weight loss, or other symptoms attributable to any pancreas conditions or residuals of treatment for pancreas conditions.  The examiner found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the diagnosed biliary/gallstones and pancreatitis in 2004.  The examiner found that the Veteran did not have any gallbladder or pancreas condition that impacted on his ability to work.  The examiner also found that the Veteran had not been diagnosed with any liver condition.

The April 2012 VA examination report contains an opinion that the claimed residuals of cholecystectomy was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner based this opinion on the following rationale:  The Veteran had back surgery (in July 2004) followed by aspiration pneumonia, and while recovering from this he was found to have pancreatitis; the pancreatitis was further diagnosed as being biliary pancreatitis; the Veteran did not have any diagnosed history of gallbladder problems prior to his diagnosis of pancreatitis;  the Veteran has had no further occurrences of pancreatitis following his gallbladder removal; the gallbladder contents revealed "numerous minute gallstones" of less than .1 centimeter in diameter.  

The examiner noted that review of medical literature regarding gallstone pancreatitis indicates that persons with smaller gallstones of less than 5 mm in diameter are four times more likely to develop acute pancreatitis.  For this and other reasons given the examiner concluded that it was at least as likely as not that the Veteran had the very small gallstones prior to his back surgery.  The examiner noted that there was no credible, evidence-based medical data demonstrating any causal relationship between the aspiration of fecal matter or aspiration pneumonia, and the development of gallstones or gallstone pancreatitis.  On that basis the examiner opined that it was less likely as not that the Veteran's gallbladder surgery was required because of the infections caused by aspiration of fecal matter following surgery.

In summary, service medical records reflect evidence of digestive system conditions of the gastrointestinal tract diagnosed generally as gastritis, involving the stomach, and peptic ulcer disease/duodenal ulcer, involving the duodenum of the small intestine.  However, there is no evidence in service of any digestive system condition involving any accessory digestive organs to specifically include the pancreas, liver, gallbladder, or associated ducts.  Nor is there any competent evidence in service to suggest that the gastritis and duodenal ulcer disease/peptic ulcer shown in service, resulted from an undiagnosed (in service) condition of the pancreas, liver, gallbladder, or associated ducts.

There is also no evidence or claim that any present residuals of cholecystectomy are related to the disease process starting in service involved with the service-connected duodenal ulcer with irritable bowel syndrome. 

Despite numerous VA and private treatment records and VA examination reports on file dated from 1980, the first competent evidence of any digestive system condition associated with the claimed residuals of cholecystectomy, is in August 2003 when an echogram of the abdomen was requested to rule out cholecystitis based on complaints at that time.  Notably, the medical evidence shows that the only present condition associated with the 2004 cholecystectomy was, at the time of the most recent VA examination, residual surgical scars, which were not painful or unstable, or greater than 39 square centimeters in area.

There is no claim by the Veteran, and no competent evidence of record, that any cholecystitis, or other condition diagnosed since service, requiring the 2004 cholecystectomy, is directly related to service as having been incurred or aggravated in service. With respect to the question of whether any residuals of cholecystectomy are proximately due to or aggravated by the 2004 surgical treatment of the service-connected lumbar spine disability, the only VA examination medical opinion on this matter is against such a finding.  

The issue of the etiology of any present residuals of cholecystectomy is beyond the competency of the Veteran as a lay person because it requires medical knowledge and training.  The medical evidence as discussed above does not link any diagnosed residual of cholecystectomy to service or to a service-connected disability.  Given the coincidental (noted as "incidental in the VA examination report) occurrence of gallbladder symptoms at the time of the 2004 hospitalization for back surgery, the Board understands why the Veteran believes a relationship exists.  That said, he is not professionally qualified to offer a diagnosis or suggest a possible medical etiology.  

The preponderance of the evidence is against the claim for service connection for residuals of cholecystectomy; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for residuals of cholecystectomy, to include as a result of hospital treatment for service-connected degenerative disc disease of the lumbar spine, is denied.
	




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


